Citation Nr: 0618143	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic headache 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1996 to 
February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that determination, the 
New Orleans RO, in pertinent part, denied the issue of 
entitlement to service connection for sinus headaches.  Due 
to a change in the veteran's address, the RO in New Orleans, 
Louisiana transferred her claims folder to the RO in Waco, 
Texas in September 2002.  

In November 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A copy of that 
hearing transcript has been associated with the claims file. 

Following receipt of notification of the August 2002 rating 
decision, the veteran perfected a timely appeal with respect 
to the denial of her claim for service connection for sinus 
headaches.  During the current appeal, the issue on appeal 
was clarified as entitlement to service connection for a 
chronic headache disability (of any origin).  See, e.g., 
November 2005 hearing transcript (T.) at 2.  


FINDING OF FACT

Medical evidence of record indicates that the veteran was 
treated for headaches while on active military duty, and has 
continuously been treated for headaches since that time.


CONCLUSION OF LAW

A chronic headache disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that her current headaches are related 
to the headaches that she was treated for while on active 
duty.  

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Since that time, the VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  In adjudicating a claim for 
service connection, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §§ 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that she first began having headaches 
during active military duty and that she has continued to 
experience headaches after service.  As a result of this 
consistent symptomatology since service, the veteran 
maintains that service connection for a chronic headache 
disability is warranted.  See, e.g., T. at 2-7.  

Service medical records reflect treatment for complaints of 
headaches on multiple occasions between October 1996 and 
August 2001.  According to these reports, the veteran's 
complaints were associated with either migraine headaches, 
tension headaches, or sinus congestion.  

The veteran was discharged from active military duty in 
February 2002.  Approximately three months later in May 2002, 
she underwent a VA nose, sinus, larynx, and pharynx 
examination at which time she reported experiencing headaches 
that began behind her eyes and eyebrows and traveled over the 
top of her head.  She also noted that these headaches 
occurred perhaps once a month and were alleviated by sleep.  
A physical examination demonstrated that the veteran's head 
and nose were normal and that her sinuses were clear.  
Computed tomography scan of the veteran's sinuses confirmed 
that her sinuses were clear.  In pertinent part, the examiner 
provided an impression of headaches of the muscle spasm 
variety (which were not due to sinusitis).  

Subsequent VA medical records reflect continued treatment 
for, and evaluation of, intermittent headaches.  At a 
February 2005 VA outpatient treatment session, a VA nurse 
practitioner concluded that the veteran's headaches were 
possibly related to sinus pressure.  Multiple additional VA 
outpatient treatment records, including the most recent 
relevant medical report dated in July 2005, indicate that the 
veteran's headaches are associated with left trigeminal 
neuralgia.  

The Board has thoroughly reviewed the lay and medical 
evidence in detail.  This review indicates that the veteran 
first began having headaches during her active military duty 
and that these symptoms continued after her service.  
Regardless of whether the veteran's headaches are associated 
with sinus pressure or congestion or with trigeminal 
neuralgia, the fact remains that the veteran has experienced 
headaches since service.  Competent medical evidence of 
record clearly reflects continuity of headache symptomatology 
since service.  38 C.F.R. § 3.303(b) (2005).  Importantly, 
the claims folder contains no medical evidence refuting the 
conclusion that the veteran has a chronic headache disability 
associated with her service.  

Because the only medical evidence in this case essentially 
supports the veteran's claim, the Board finds that, resolving 
any remaining doubt in favor of the veteran, service 
connection for a chronic headache disability is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003) (the United States 
Court of Appeals for Veterans Claims cautions against seeking 
an additional medical opinion where favorable evidence in the 
record is unrefuted).  


ORDER

Service connection for a chronic headache disability is 
granted.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


